[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties were married on June 8, 1991 at Meriden, Connecticut. The wife's maiden name was Sherri L. Scionti. The parties have three minor children born since the date of this marriage: Carmelina Louise Scionti Privitera, born April 12, 1989, Concetta Marie Scionti Privitera, born March 18, 1990 and Maria Lisa Privitera, born October 20, 1991.
The court has jurisdiction. The plaintiff has resided continuously in the State of Connecticut for at least one next preceding the date of the filing of the complaint. The marriage of the parties has broken down irretrievably and is hereby dissolved. Both parties have received financial assistance from the State of Connecticut.
The court, after reviewing all of the facts found, the testimonial and documentary evidence presented and admitted, the reasonable inferences therefrom drawn and the statutory factors enumerated in Connecticut General Statutes Section 46b-82, 46b-84, 46b-56 enters the following orders.
1. The parties shall share joint legal and physical custody of the three minor children. Primary residence of Maria Privitera to be with the mother while primary residence of Carmelina Privitera and Concetta Privitera to be with the father. Each parent to have rights of liberal visitation for the child/children not residing with them.
2. No alimony is awarded to the defendant.
3. The plaintiff is to receive $1.00 a year alimony from the defendant. CT Page 8961
4. The parties shall retain ownership of the motor vehicles listed on their financial affidavits.
5. The plaintiff is to retain ownership of the bank account listed on her financial affidavit.
6. The defendant's child support arrears to the State of Connecticut is $540.00 as of May 25, 2001.
7. The defendant is ordered to pay $60.00 a week child support to the State of Connecticut and to pay $10.00 a week on his arrears to the State of Connecticut.
8. The plaintiff's child support arrears to the State of Connecticut is $315.00 as of May 25, 2001.
9. The plaintiff is ordered to pay $30.00 a week child support to the State of Connecticut and to pay $5.00 a week on her arrears to the State of Connecticut.
10. The above child support orders are in accord with the Child Support Guidelines.
11. The parties shall maintain medical insurance for the benefit of the minor children as provided for by their employers.
BRIAN T. FISCHER JUDGE OF THE SUPERIOR COURT